Del Vecchio, J.
The Trial Judge correctly denied defendant’s motion to suppress the marijuana, the basis for the conviction. In the nighttime two State Police officers stopped defendant’s automobile, driven by him, because its tail light was not lit. They performed a routine inspection of the exterior of the vehicle and found that two of the tires were unsafe. The Trial Judge found upon sufficient evidence that the police then had defendant open the trunk of his vehicle so that they could see whether he had spare tires that could be used to replace the unsafe ones and whether the tail light could be made operable by adjustment. When the trunk lid was raised an open brown paper bag was observed which contained 14 plastic packets, which the officers recognized were marijuana. They read the Miranda rights to defendant from a card and asked him if he would discuss the matter. Defendant replied that he did not know where the stuff came from. He was arrested and searched, the search producing additional narcotics on his person as well as a hashish pipe. He was then asked whether he had more narcotics and he replied, “ Check the glove compartment. ’ ’ Three more packets of marijuana were found there.
The officers testified that they do not require that the trunk be opened every time they make a routine automobile check, but that the reason for having it opened on this occasion was to check the light defect and to see if defendant had safer tires than those on the vehicle. Defendant admitted that he had a defective tail light and defective tires, and he did not say anything when the trunk was opened.
Reliance by defendant on People v. Marsh (20 N Y 2d 98) is misplaced, for that case holds only that an officer has no right to search the driver of a vehicle who has been arrested for a traffic infraction. Here. the State Police did not search the defendant or his vehicle. In commendable performance of their duties, in an effort to permit defendant to continue on the highway with safety, they properly sought to aid him in correcting the defects (see People v. Gallmon, 19 N Y 2d 389, 394-395, cert. den. 390 U. S. 911).
The record supports the trial court’s finding that the primary purpose for having the trunk opened was to check the defective equipment. If the light problem could be remedied and the defective tires replaced with proper ones, defendant would not have been issued a summons for equipment violations and the officers would have obviated the risk of a dangerous vehicle continuing on the highway. The totality of the circumstances *508justified the opening of the trunk.* Once the trunk had been opened for a proper purpose, the seizure of the drugs — which upon sufficient evidence the court found were there, located in “plain view” — was lawful (Harris v. United States, 390 U. S. 234; Ker v. California, 374 U. S. 23, 41-43; People v. Wojciechowski, 28 N Y 2d 498, affg. 31 A D 2d 658). Under these circumstances the evidence was inadvertently discovered (see Coolidge v. New Hampshire, 403 U. S. 443, 464-473). The opening of the trunk was the equivalent of an “ investigatory entry”, unmotivated by a desire to search for or seize contraband, the presence of which the officers had no reason to suspect. The illegal substances thereafter observed exposed to their view were not protected from seizure (People v. Gallmon, supra; People v. Ball, 41 A D 2d 689).

 See Schneckloth v. Bustamonte, 412 U.S. 218.